Per Curiam :
The review before the Special Term was upon the papers before the board of elections upon which they made their determination. It is summary before the Special Term, and, necessarily, on appeal here it is treated in a summary way — has to be. Such a situation as this requires a summary disposition.
It appears here, from the official records of the board of elections,' that there were before the board of elections these various affidavits, the rules and regulations of the Independence League and the amendments and supplements thereto, the primary roll, the statement of results of such primary election and the roll of delegates elected for the ninth congressional district of such party. These facts were before the board of elections. From that roll it appears that the board of elections had canvassed the vote of the primary election, had determined who were delegates by the result of the canvass, and who were the members of the convention. How, if that was an erroneous canvass, the proper proceeding would have been to review that canvass and to have in some way provided for a proper determination of the result. But after the convention is held, and where it appears that the delegates elected according to *411the canvass by the board of elections and the official roll that they made out, actually voted for a candidate, then it is too late, on an objection to that nomination, to go back and determine the result of the primary election.
We think the whole object of the law is to provide that the delegates who are declared elected as a result of that canvass by the board of elections shall compose the convention ; and as long as they compose the convention, and the majority of those delegates actually nominated the candidate, the nomination then is regular.
It follows from this that the order of Mr. Justice Bischoff must be reversed, and the conclusion of the board of elections confirmed.
Present —Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ.
Order reversed and action of board of elections confirmed.